DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, US 8,974,113 in view of Zeller, EP 2042052.
Regarding claim 1, Chan discloses a watch glass (Figs 1 and 2a-b) of a watch, which comprises an interior space with a dial and hands (Fig 1), comprising: a cover glass (14), a support glass (16) connected with the cover glass for forming a glass unit, and a gemstone (22) introduced into the glass unit,
wherein at least one recess (20) is formed in the cover glass and/or in the support glass, wherein the gemstone (22) is arranged, in the at least one recess, and
wherein the gemstone is configured such that light rays are directed toward the viewer and such that light rays are directed toward the interior space of the watch and thus illuminate both the hands and the dial, and
wherein the watch glass further comprises an intermediate layer (layer generally indicated at the arrow “b” in figure 2b of Chan including the bezel and the space extending between the two glass layers) by means of which the cover glass and the support glass are connected with each other is arranged between the cover glass and the support glass (The cover glass and support glass are spaced apart from each other and not in direct contact.  Therefore, there must be an intermediate layer between the two here interpreted to be the bezel and area between the glass layers.  The cover glass is supported by the bezel and the bezel is in contact with the support glass and therefore seen to be connecting the two glass layers).
Chan does not explicitly disclose the gemstone used is a luminescent element.
Zeller teaches creating a gemstone that is luminescent (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a luminous gemstone like those taught by Zeller in the watch glass of Chan for the purpose of producing amplified light effects during a decrease in ambient light.
Regarding claims 3 and 12, Chan and Zeller disclose wherein the luminescent element is arranged in the center of the glass unit, consisting of the support glass and the cover glass, in the direction of the thickness of the glass unit (Fig 2b of Chan shows the luminescent element between the glass layers in the thickness direction).
Regarding claims 4 and 13, Chan and Zeller disclose wherein the luminescent element is formed as a gemstone, and/or an indicator and/or a time marking element having luminescent characteristics (Chan, Fig 2b).
Regarding claims 5 and 14, Chan and Zeller disclose wherein the recess is filled up completely by the luminescent element (Figure 2b of Chan shows no gaps or spaces in the recess).
Regarding claims 6 and 15, Chan and Zeller disclose further comprising an intermediate layer (layer generally indicated at the arrow “b” in figure 2b of Chan including the bezel and the space extending between the two glass layers) by means of which the cover glass and the support glass are connected with each other is arranged between the cover glass and the support glass.
Regarding claims 7 and 16, Chan and Zeller disclose wherein the luminescent element is arranged in the intermediate layer (Chan Fig 2b).
Regarding claims 8 and 17, Chan and Zeller disclose wherein a plurality of luminescent elements are provided, wherein the plurality of luminescent elements are arranged in the glass unit in circumferential direction of the glass unit (Chan Fig 1).
Regarding claims 9 and 18, Chan and Zeller disclose wherein the recess and/or the luminescent element are/is configured and/or arranged such that light emits from at least 50% of the area of a bottom side of the support glass when the luminescent element is shining (Figs 1 and 2a-b of Chan show the luminescent elements arranged such that are surrounded by transparent elements).
Regarding claim 10, Chan discloses a watch (Fig 1), comprising a watch glass that comprises: an interior space that includes a dial and hands; a cover glass (14); a support glass (16) connected with the cover glass for forming a glass unit; and a gemstone (22) introduced into the glass unit,
wherein at least one recess (20) is formed in the cover glass and/or in the support glass, wherein the gemstone (22) is arranged, in the at least one recess,
wherein the gemstone is configured such that light rays are directed toward the viewer and such that light rays are directed toward the interior space of the watch and thus illuminate both the hands and the dial, and
wherein the watch glass further comprises an intermediate layer (layer generally indicated at the arrow “b” in figure 2b of Chan including the bezel and the space extending between the two glass layers) by means of which the cover glass and the support glass are connected with each other is arranged between the cover glass and the support glass (The cover glass and support glass are spaced apart from each other and not in direct contact.  Therefore, there must be an intermediate layer between the two here interpreted to be the bezel and area between the glass layers.  The cover glass is supported by the bezel and the bezel is in contact with the support glass and therefore seen to be connecting the two glass layers).
Chan does not explicitly disclose the gemstone used is a luminescent element.
Zeller teaches creating a gemstone that is luminescent (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a luminous gemstone like those taught by Zeller in the watch glass of Chan for the purpose of producing amplified light effects during a decrease in ambient light.
Regarding claims 19 and 20, Chan and Zeller disclose wherein the gemstone is a diamond (Chan, Column 2 lines 32-33).
Regarding claims 21 and 22, Chan discloses a watch glass (Figs 1 and 2a-b) of a watch, which comprises an interior space with a dial and hands (Fig 1), comprising: a cover glass (14), a support glass (16) connected with the cover glass for forming a glass unit, and a gemstone (22) introduced into the glass unit,
wherein the gemstone is configured such that light rays are directed toward the viewer and such that light rays are directed toward the interior space of the watch and thus illuminate both the hands and the dial, and
wherein the watch glass further comprises an intermediate layer (layer generally indicated at the arrow “b” in figure 2b of Chan including the bezel and the space extending between the two glass layers) by means of which the cover glass and the support glass are connected with each other is arranged between the cover glass and the support glass (The cover glass and support glass are spaced apart from each other and not in direct contact.  Therefore, there must be an intermediate layer between the two here interpreted to be the bezel and area between the glass layers.  The cover glass is supported by the bezel and the bezel is in contact with the support glass and therefore seen to be connecting the two glass layers), wherein the gemstone is arranged in the intermediate layer (Fig 2b, 4b).

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive.  Applicant argues the bezel and the space between the glass layers cannot be construed as an intermediate layer.  Examiner disagrees.  The cover glass and support glass are spaced apart from each other and not in direct contact.  Therefore, there must be an intermediate layer between the two here interpreted to be the bezel and area between the glass layers.  The cover glass is supported by the bezel and the bezel is in contact with the support glass and therefore seen to be connecting the two glass layers.  It is noted that applicant chooses to use broad terms such as “connect”.  The glass layers are connected through the bezel because both are in contact with it.  Please note the claim does not require anything to be fastened or adhered.
Applicant further argues Chan does not disclose the luminescent element emits its light rays directly to the viewer and also towards the interior space of the watch. However, due to the positioning of the decorative elements 22 in the support glass 16, the light rays emitted from a luminous gemstone will be directed in both directions, toward the viewer and toward the interior the case. The elements 22 are trapped between two transparent layers of glass (col. 2 lines 48-49) and thus even while moving emitted light will still be directed in both directions through both glass layers.
Applicant also argues that even if elements 22 were formed as luminescent elements one having ordinary skill in the art would configure them such they emit their light only in the direction of the viewer and not towards the interior space of the watch.  Examiner disagrees on the basis that this would require the person having ordinary skill to take extra steps to prevent the light from shining through the transparent support glass down into the lower level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844        


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833